Sedgwick, C. J.
The question is whether the plaintiff had a title which he could convey. The objection is that his right comes through a deed by a grantor called “St. Paul’s African Methodist Episcopal Church,” and that such grantor was not a corporation with legal capacity to take and convey real estate. There was a charter providing for the formation of such religious corporations. A certificate was filed in pursuance of statute, which would have legally created the corporation, if it had in all respects complied with the statute. The corporation acted as a corporation under the statute and the certificate. It was therefore a corporation defacto at the least capable of taking real estate and conveying with the permission of the supreme court. In this case, the permission was obtained. The only defect created is that the certificate was not sealed as it is said is required by the statute. This does not prevent action and continuance of a corporation defacto. Yo one has an interest in the title excepting, by supposition, the grantor of the corporation. Having received the consideration of the deed from the grantee as a corporation, he could be estopped from asserting that it was not a corporation. The plaintiff should have judgment, with costs.
Truax, J., concurred.